         Case 7:19-cv-01213-RDP Document 22 Filed 04/21/20 Page 1 of 1                                 FILED
                                                                                              2020 Apr-21 AM 11:17
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION
 CAHABA VALLEY HEALTH                            }
 SERVICES, INC.,                                 }
                                                 }
           Plaintiff,                            }
                                                 }    Case No.: 7:19-CV-01213-RDP
 v.                                              }
                                                 }
 GREAT AMERICAN ALLIANCE                         }
 COMPANY, et al.,                                }
                                                 }
           Defendants.                           }


                                 MEMORANDUM OPINION

       This matter is before the court on Bravo Food Service LLC’s (“Bravo”) Motion to Dismiss.

(Doc. # 16). Bravo seeks dismissal of Cahaba Valley Health Services Complaint for Declaratory

Judgment (Doc. # 1-1) pursuant to Federal Rules of Civil Procedure 8(a)(2), 12(b)(1), and 12(b)(6).

The Motion has been fully briefed (see Docs. # 16, 18, 19) and is ripe for review. After careful

review, and for the reasons stated in the court’s April 21, 2020 Memorandum Opinion entered in

7:19-cv-01026-RDP, Bravo’s Motion (Doc. # 16) is due to be granted.

       DONE and ORDERED this April 21, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
